DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 01/03/2022.  

2.	Claims 1, 4-8 and 11-14 are pending in the case.  Claims 1, and 8 are independent claims.  Claims 1, 8 and 14 have been amended.  Claims 2, 3 and 9-10 are canceled.


Response to Arguments

Applicant's arguments filed January 03, 2022 have been fully considered but they are not persuasive. 

Applicant argues (claims 1 and 8) McCulloch fails to disclose "wherein the augmented reality event is generated by performing 2D/3D visual processing corresponding to the view of each user such that a result of the interaction is generated and shown corresponding to the view of each user, wherein the 2D/3D visual 


In response, McCulloch teaches multiple computer systems executing 3D mapping applications (Para 40) communicate and share data (Para 74; Fig. 4A “12”), such as object tracking data, spatial occlusion and physics models (Para 83, 96, 128), that enable scene map updates to provide display of scene views including real and virtual objects from each user’s point of view as defined by respective user applications (Para 77, 139).  Therefore, McCulloch discloses "wherein the augmented reality event is generated by performing 2D/3D visual processing corresponding to the view of each user such that a result of the interaction is generated and shown corresponding to the view of each user, wherein the 2D/3D visual processing corresponding to the view of each user is performed based on the target real object differently for each user included in the augmented reality area".




In response, claims 4-7 and 11-14, are not patentable over McCulloch for at least the reasons that claims 1 and 8 are not patentable over McCulloch.  Therefore, the rejection in view of McCulloch is maintained.



	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).

 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel McCulloch et al., 2013/0286004.



Independent claim 1, McCulloch discloses a method for providing augmented reality, comprising: 

identifying, by an augmented reality provision apparatus, a target real object on which visual processing is to be performed based on interaction between a virtual object and a real object in an augmented reality area (i.e. identify a table top as the real object having a modified physics model/change in physical property – Fig. 7A; Para 133); 



performing, by the augmented reality provision apparatus, the visual processing at an instance level corresponding to the target real object, thereby providing a target real object image corresponding to a view of a user (i.e. each application is updated with 3D positon data of shared virtual objects and updates of 3D mapping of the environment – Para 136, 141; Fig. 9A/B; each AR device/user sees the environment including real and virtual object interaction, from their respective perspective – Para 141; Fig. 9A/B); and 

providing, by the augmented reality provision apparatus, an augmented reality event resulting from the interaction so as to correspond to the view of the user (i.e. simulate collision of a ball with a table top – Para 133; Fig. 7A/B; each AR device/user sees the environment including real and virtual object interaction, from their respective perspective – Para 141; Fig. 9A/B).  

wherein the visual processing is performed so as to correspond to at least one of deformation of the real object, deletion thereof, and reconstruction thereof (i.e. simulate collision of a ball with a table top – Para 133; Fig. 7A/B; the table top physics model allows the table top to be deformed, e.g. bend/crack – Fig. 3B, 7A/B) and performed based on deformation, deletion, reconstruction of a mask area, e.g. occluded area, 

defined corresponding to the instance level of the target real object (i.e. updated 3D positon data of shared virtual objects and updates of 3D mapping of the environment including occlusion data – Para 41, 136, 141; Fig. 9A/B – provided based on the real and virtual object interaction from respective user perspective – Para 141; Fig. 9A/B;  modifies the displayed surface boundary of real and virtual objects based on identified spatial occlusions between objects - Para 95),
wherein the augmented reality event is generated by performing 2D/3D visual processing corresponding to the view of each user such that a result of the interaction is generated and shown corresponding to the view of each user, wherein the 2D/3D visual processing corresponding to the view of each user is performed based on the target real object differently for each user included in the augmented reality area (i.e. 3D mapping applications execute on multiple computer systems - Para 40; display device systems communicate and share data – Para 74; Fig. 4A “12”; a view dependent coordinate system maps the display field of view based on a user’s point of view – Para 77 – and is accessible by other display device systems – Para 79 - that identify and track the position and movement of real and virtual objects – Para 83 – to share 3D map updates between the multiple display device systems – Para 84; spatial occlusion of real objects is identified and updated- Para 96; maintain physics models of real objects – Para 128; display the shared objects from the user perspective – Para 137; the scene is shared between users of display device systems – Para 138 – and viewed by each user based on the physics model simulating object interaction as defined by their respective user applications – Para 137, 139 ,141; Fig. 9B).

McCulloch suggests a mask area as he teaches an occluded area that is modified, for example by deletion or deformation, upon interaction of a real and a virtual object, where the modified occluded area is shared with an application instance including a corresponding target real object and virtual object to which the occluded area modification is applied to display changes in the display relationship between the real and virtual objects.  Thus, substitution of McCulloch’s occluded area for a mask area yields predictable results.




Claim 4, McCulloch discloses the method of claim 1, wherein the augmented reality event is generated differently for a view of each of the at least one additional user and is configured to provide augmented reality play information that is displayed so as to correspond to the view of each of the at least one additional user (i.e. display of the 

shared virtual object in 3D space including the simulated deformation of the real object is from the perspective indicated by the display field of view/user perspective – Para 137, 141; Fig. 3B, 7A/B, 9A/B).  




Claim 5, McCulloch discloses the method of claim 1, wherein the target real object image is displayed in a different form, corresponding to a view of each of the at least one additional user, so as to correspond to the visual processing (i.e. display of the shared virtual object in 3D space is from the perspective indicated by the display field of view/user perspective – Para 137).  



Claim 6, McCulloch discloses the method of claim 1, wherein the target real object is identified by an 24augmented reality provision apparatus of the at least one additional user using an instance level of a 3D mesh reprojected based on the instance information (i.e. each application is updated with 3D positon data of shared virtual objects and updates of 3D mapping of the environment – Para 136, 141; Fig. 9A/B).  




Claim 7, McCulloch discloses the method of claim 3, wherein providing the target real object image is configured to perform the reconstruction of the real object based on 3D structural information pertaining to the target real object (i.e. each application is updated with 3D mapping of the environment – Para 136, 141; Fig. 9A/B – and displays the 




Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  McCulloch discloses memory for storing at least one of identification information corresponding to the target real object and the instance information (i.e. databases storing 3D maps and location indexed image, objects and object properties/models - Fig. 4A “318, 320, 324, 328”) 



Claims 11-14, the corresponding rationale as applied in the rejection of claims 2-7 apply herein.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619